Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Wardlow on 2021-09-08.

The application has been amended as follows: 

claim 1 line 17 (part d)- replace "a third panel" with “the third panel” 
claim 1 line 19 (part e)- replace "an encoder" with “the encoder” 
claim 1 line 21-24 (part f) delete lines 21-24 (all of part f)
claim 1 line 25 replace “g)” with “f)”

Allowable Subject Matter
Beyond the matters raised in the 112 rejections above, claims 1-8 are allowable over the prior art currently of record.
The following is an examiner’s statement of reasons for allowance:
The specific limitations of:
downward ninety degrees (90°) from said display panel to a third panel, which angle accommodates an electronic display assembly within said enclosure beneath said display panel, then bending outward at an angle which mirrors the angle of said display panel to an encoder panel, then bending vertically down to a back wall panel which is parallel to said front wall panel” of Claim 1 are not anticipated or made obvious by the prior art currently of record.  
For example
Olswang et al. (US Publication 2013/0182872) discloses:
An enclosure for a device featuring an encoder and an electronic display comprising: a) a top part of said enclosure (top of 20 shown Fig.1A) having a vertical front wall panel (46 Fig.8), then bending upward from the top of said front wall panel at an optimal viewing angle of between 5 and 25 degrees (as indicated e.g. Fig.8) to a display panel (64 Fig.1A) which includes an opening (66 Fig.1B) for viewing an electronic display (28 Fig.1A), then bending from said display panel to a third panel (62 Fig.2), which angle accommodates an electronic display assembly within said enclosure beneath said display panel (indicated by dotted lines e.g. Fig.5A), then bending to an encoder panel (60 Fig.1A), then bending vertically down to a back wall panel (52 Fig.1A); b) a front wall panel height such that the bottom of said front wall panel reaches the same horizontal plane as the bottom of said back wall panel (as indicated Fig.8); c) a hole or cutout (for 60, 74 Fig.2) on said encoder panel for attaching said encoder (60, 74 Fig.2) at sufficient distance from said third panel so said encoder with attached knob will not contact said third panel (shown e.g. Fig.2); Appl. No. 16/560,818 Amdt. dated December 9, 2020 d) the third panel tall enough so that the tallest point of said enclosure is above the height of the top of said encoder with attached knob (top of 22 above level of 60, 74 shown, not pointed out Fig.8); e) the encoder panel sufficiently long so that no part of said encoder with attached knob extends beyond said back wall panel (as shown e.g. Fig.2); f) a corresponding bottom part (42, 44 Fig.1B) having a bottom panel (42 Fig.1A) which creates the footprint for said enclosure (as described paragraph [0027]), and two parallel side panels (44 Fig.1A) bent 90 degrees upward from said bottom panel (as indicated e.g. Fig.1A) and which follow the contours of the profile of said top part (as shown 
However Olswang does not explicitly disclose:
 “bending downward ninety degrees (90°) from said display panel to a third panel, which angle accommodates an electronic display assembly within said enclosure beneath said display panel, then bending outward at an angle which mirrors the angle of said display panel to an encoder panel, then bending vertically down to a back wall panel which is parallel to said front wall panel” and so the current claims of record are not disclosed, as a whole.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        




/THERON S MILLISER/            Examiner, Art Unit 2841